DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 recite collision free motion planning in the preamble or the control unit , however, the claims do not appear to actually require any motion planning or control in the body of the claims. Therefore, the scope of the claims is unclear as there does not appear to be a tangible operation or purpose. Claims 2-25 depend from rejected claim 1 and are thus rejected under the same rationale. Accordingly, the claims will be examined “as best understood.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scynkiewicz (paper titled “Optimization-Based Approach to Path Planning for Closed Chain Robot Systems” provided in the IDS)
Regarding claims 1 and 26, Scynkiewicz teaches an apparatus and method for collision-free motion planning for a first manipulator with closed kinematics, the method comprising: 
defining a dynamic optimization problem (see at least sections 4 and 4.1); 
solving the optimization problem via a numerical approach (see at least section 4.2 column 2 and section 5.1); and 
determining a first movement path for the first manipulator based on the solution of the optimization problem (see at least figure 2, section 6 on page 666, column 2 last paragraph and page 667), 
wherein the dynamic optimization problem comprises 
a dynamic that defines states and control variables of the first manipulator as a function of time (see at least 4.1, 4.2), a cost function that weights the states and the control variables of the first manipulator (see at least 4.1, 4.2), at least one inequality constraint for a distance to collisions (see at least section 2 column 1,  4.1, 4.2, and 7), and 
at least one equality constraint for closed kinematics (see at least section 2 column 2 and sections 4.1, 4.2, 7).
Regarding claim 2, Scynkiewicz teaches the dynamic optimization problem additionally comprises boundary conditions that define a start condition and an end condition (see at least section 4 page 662, column 2, and section 4.1).
Regarding claim 3, Scynkiewicz teaches the boundary conditions are a start position and a target position of the first manipulator (see at least section 4 page 662, column 2, and section 4.1).
Regarding claim 4, Scynkiewicz teaches the dynamic optimization problem further comprises one or more control variable constraints defining minimum and maximum values of the control variables  (see at least section 3, page 662 column 1 and section 4.1).
Regarding claim 5, Scynkiewicz teaches the one or more control variable constraints include at least one of a minimum speed, a minimum acceleration, a maximum speed, and a maximum acceleration of the first manipulator  (see at least section 3, page 662 column 1 and section 4.1).
Regarding claim 6, Scynkiewicz teaches the dynamic optimization problem further comprises one or more state constraints defining the limits of the states (see at least page 662 column 1, and page 664 column 1 paragraphs 3-4).
Regarding claim 7, Scynkiewicz teaches the one or more state constraints include at least one of a minimum joint angle, a minimum joint angular velocity, a maximum joint angle, and a maximum angular velocity of the first manipulator (see again at least page 662 column 1, and page 664 column 1 paragraphs 3-4 which teaches at least joint angle constraints). 
Regarding claim 8, Scynkiewicz teaches the dynamic optimization problem further comprises a defined end time T defining a duration of the movement (see at least 4.1, 4.2, table 3).
Regarding claim 9, Scynkiewicz teaches the end time T is selected to be a fixed value (see at least 4.1, 4.2, table 3).
Regarding claim 10, Scynkiewicz teaches the end time T is weighted by the cost function (see at least 4.1, 4.2, table 3).
Regarding claim 11, Scynkiewicz teaches the dynamic optimization problem further comprises one or more end time constraints (see at least 4.1, 4.2, table 3, 5).
Regarding claim 12, Scynkiewicz teaches the end time constraints includes at least one of a minimum end time and a maximum end time (see at least 4.1, 4.2, table 3, 5).
Regarding claim 13, Scynkiewicz teaches the at least one inequality constraint for a distance to collisions defines a minimum distance to collisions (see at least sections 2 and 3 “Configuration space of closed chain system” and “kinematics of two cooperating robot arms”).
Regarding claim 14, Scynkiewicz teaches the at least one equality constraint for the closed kinematics defines a first dynamic position constraint of the first manipulator (see at least section 3 via the closure constraints).
Regarding claim 15, Scynkiewicz teaches the at least one equality constraint for the closed kinematics defines a first dynamic orientation constraint of the first manipulator (see at least section 3 via the closure constraints).
Regarding claim 16, Scynkiewicz teaches the numerical approach comprises transforming the dynamic optimization problem from a constrained optimization problem into an unconstrained optimization problem (via IPOPT, see at least sections 5.1 and 6).
Regarding claim 17, Scynkiewicz teaches the at least one equality constraint for the closed kinematics and the at least one inequality constraint for a distance to collisions are each multiplied by a multiplier and added to the cost function (see at least sections 4.1 and 4.2).
Regarding claim 18, Scynkiewicz teaches the at least one equality constraint for closed kinematics and the at least one inequality constraint for a distance to collisions are multiplied in squared form by a penalty parameter and added to the cost function (see at least section 2 column 2 and sections 4.1, 4.2, 7 and page 664 left column paragraph 2-4).
Regarding claim 19, Scynkiewicz teaches wherein, for solving the dynamic optimization problem, the multiplier and the penalty parameter are iteratively adapted (see at least section 2 column 2 and sections 4.1, 4.2, 7 and page 664 left column paragraph 2-4).
Regarding claim 20, Scynkiewicz teaches the numerical approach comprises a gradient approach for solving the unconstrained optimization problem (see at least page 660-661 starting at paragraphs 2 to page 661 paragraph 2).

Regarding claim 21, Scynkiewicz teaches executing the first movement path, wherein the execution of the first movement path is performed in parallel to the solution of the optimization problem (see at least sections 4, 4.1, 4.2, tables 3 and 4).
Regarding claim 22, Scynkiewicz teaches the dynamic optimization problem has an end time T that defines a duration of the movement, the numerical approach generates in a first step a first partial solution for at least one first period, the first period is smaller than the duration of the movement, the numerical approach generates in at least one second step a second partial solution for a second period, and for the second step, an adapted optimization problem is used that corresponds to the dynamic optimization problem and takes into account a state at the end of the first period as an initial condition (see at least sections 4, 4.1, 4.2, tables 3 and 4).
Regarding claim 23, Scynkiewicz teaches determining a second movement path for a second manipulator, wherein the cost function additionally weights the states and control variables of the second manipulator, wherein the dynamics defines the states and control variables of the second manipulator as a function of time, and wherein the first manipulator and the second manipulator form the closed kinematics (see at least sections 4, 4.1, 4.2, tables 3 and 4).
Regarding claim 24, Scynkiewicz teaches the at least one equality constraint for the closed kinematics comprises a first dynamic position constraint of the first manipulator and a second dynamic position constraint of the second manipulator, which are in a defined, fixed relationship to one another, so that the closed kinematics is fulfilled (see at least figure 1 and corresponding description).
Regarding claim 25, Scynkiewicz teaches the at least one equality constraint for the closed kinematics comprises a first dynamic orientation constraint of the first manipulator and a second orientation constraint of the second manipulator, which are in a defined, fixed relationship to one another, so that the closed kinematics is fulfilled (see at least figure 1 and corresponding description.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664  
JASON HOLLOWAY
Primary Examiner
Art Unit 3664